TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00363-CV


                                 Michele Shimek, Appellant

                                               v.

                      Texas Comptroller of Public Accounts, Appellee




               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-15-001681, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on July 26, 2019. After this Court granted

multiple motions requesting an extension of time to file her brief, appellant’s brief was due on

February 3, 2020. In granting the most recent extension by order, this Court advised appellant

that no further extensions would be granted. To date, the brief has not been tendered for filing

and is overdue. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App.

P. 42.3(b).



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Prosecution

Filed: March 27, 2020